Citation Nr: 1437054	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed diabetes mellitus type 2.

2.  Entitlement to service connection for claimed sinusitis.

3.  Entitlement to service connection for claimed disability manifested by urethral discharge. 

4.  Entitlement to service connection for claimed disability manifested by stomach cramps.

5.  Entitlement to service connection for claimed disability manifested by blurred vision.

6.  Entitlement to service connection for claimed bilateral knee arthritis.

7.  Entitlement to service connection for a claimed back disorder. 

8.  Entitlement to service connection for claimed bleeding ulcer and blood transfusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO.  

The VBMS and virtual VA folders have been reviewed.  

The issues of service connection for sinusitis, stomach cramps, blurred vision, a back disorder, and A bleeding ulcer are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to diabetes mellitus type 2 in service or for many years thereafter.

2.  The preponderance of the evidence is against finding that the Veteran had "service in the Republic of Vietnam" as contemplated by VA regulations; or, that he was otherwise exposed to herbicides during active service.

3.  The Veteran is not shown to have a current disability manifested by urethral discharge.  

4.  The Veteran is not shown to have manifested complaints or findings referable to a bilateral knee disorder, to include arthritis, in service or for many years thereafter.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by diabetes mellitus type 2 is not due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The Veteran does not have a disability manifested by urethral discharge due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  The Veteran's disability manifested by bilateral knee arthritis is not due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in April 2010, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of the information he was responsible for providing and notice of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, VA medical center records, and private medical records.  

VA attempted to verify the Veteran's claimed herbicide exposure and in August 2010, completed a formal finding as to the lack of information required to corroborate such exposure.  

The Board acknowledges that VA did not provide examinations as concerns the claimed disabilities denied herein.  As discussed further below, service treatment records are negative for any evidence of complaints related to diabetes or the knees and the Veteran is not shown to have a current disability manifested by urethral discharge.  

The Board has considered the Veteran contentions, but does not find that the requirements are met for VA examinations.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Analysis

In September 2010, the RO denied service connection for the listed issues.  The Veteran disagreed and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may be established for certain chronic diseases, including diabetes and arthritis, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  


Diabetes mellitus type 2

In his March 2010 claim, the Veteran reported having diabetes mellitus beginning in December 2009.  The evidence of record shows a current diagnosis of type 2 diabetes mellitus.  The question here is whether current disability is related to service.  

The service treatment records are negative for any complaints or treatment referable to diabetes mellitus.  On examination for separation in August 1975, the Veteran's endocrine system was normal.  Urinalysis was also negative for sugar.  Diabetes mellitus was not shown within the one-year period following discharge from service.  

On review, service connection is not warranted on a direct basis or on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

The list of diseases associated with herbicides includes diabetes mellitus type 2.  38 C.F.R. § 3.309(e).  Accordingly, the Board must address the Veteran's assertions that he was exposed to Agent Orange during service.  

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. 

The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) ; see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam).

In his March 2010 claim, the Veteran responded "no" to whether he had ever served in the Republic of Vietnam or was exposed to Agent Orange or other herbicides.  These responses were then "whited out" and changed to "yes," and he indicated that he was in Vietnam from February to July 1975.

In a May 2010 statement, the Veteran reported that he was exposed to herbicides from early January 1975 to the middle of January 1975.  He indicated that he served on the USS ENTERPRISE and handled aircraft parts and military uniforms and that herbicides were sprayed into the air and drifted in the wind.  

In May 2010, the RO asked the service department to confirm the dates of service in the Republic of Vietnam.  A response received in July 2010 noted that there was no evidence in the file to substantiate any service in the Republic of Vietnam.  

The Veteran's DD Form 214 indicates one year, one month, and 6 days of foreign service.  Thus, on this record, Vietnam service is not documented, nor is he shown to have received any medals or decoration that would indicate such service.  

The Board notes that the DD Form 214 indicates that the Veteran had Indochina or Korea service and acknowledges that, in certain circumstances, VA would extend the presumption of herbicide exposure to a Veteran who served in specified units in Korea during the period between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).  The Veteran has not asserted in-country service in Korea and does not meet the applicable requirements.  

A review of the service personnel records shows that the Veteran was assigned to the USS ENTERPRISE from August 1974 to August 1975.  The USS ENTERPRISE is an aircraft carrier, and there is no indication that it docked on the shores or piers of the Republic of Vietnam or that it operated on its inland waterways.  

Moreover, it is not listed as a ship associated with exposure to herbicide agents.  
See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, The list was last updated on January 8, 2014, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm; M21-1MR, Part IV.ii.2.C.10.k.

Per Veterans Benefits Administration Training Letter 10-06 (Sept. 9, 2010), claims based on statements that exposure occurred because herbicides were stored or transported on the Veteran's ship, or that the Veteran was exposed by being near aircraft that flew over Vietnam, do not qualify for the presumption of exposure.  

The Veteran is competent to describe his military duties and report where he was stationed.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The overall evidence, however, is against finding that he served in the Republic of Vietnam as contemplated by the applicable regulations or that he was otherwise exposed to herbicides during active duty, to include while serving aboard the carrier.  

Considering the foregoing, service connection for diabetes on a presumptive basis due to herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(e).  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Disability manifested by urethral discharge

In his March 2010 claim, the Veteran reported being treated for urethral discharge in January 1975.  A review of the service treatment records shows that the Veteran was seen in November 1974 with a complaint of urethral discharge.  Diagnosis was that of urethritis, acute, due to Gonococci.  In January 1975, he was treated for non-specific urethritis.

There was no evidence of chronic urethritis and on examination for separation in August 1975, the Veteran's genitourinary system was reported as normal on clinical evaluation.  Thus, to the extent that no ongoing manifestations were identified, it appears that the episodes were acute and transitory and resolved without identified residual disability.

The Board acknowledges that VA records dated in January 2011 show some complaints of occasional hesitancy or urinary frequency.  These symptoms, however, were attributed to prostate issues (possibly benign prostatic hypertrophy).  

On review, the evidence of record does not show complaints related to urethral discharge or a current disability manifested by same.  Thus, service connection is not warranted.  See Brammer.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Bilateral knee arthritis

In his March 2010 claim, the Veteran reported having arthritis beginning in March 2008.  In an April 2010 statement, the Veteran clarified the claim as arthritis in the left and right knee joints.  

The private treatment records show that the Veteran was seen for bilateral knee pain in February 2010.  Two views of the right knee showed no evidence of acute fracture or subluxation, and no joint effusion was noted.  Two views of the left knee showed the same findings.  

The VA record dated in January 2011 noted complaints of right knee swelling and pain.  

Generally, pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Notwithstanding, even assuming a current bilateral knee disability, there is no evidence that such is related to service.  

That is, the service treatment records are negative for complaints or findings related to a knee disorder, and the examination at separation noted that the lower extremities were normal.  Moreover, complaints related to the knees were not shown until many years following service, and evidence of arthritis was not manifested during the first year following his discharge from service.  

Hence, on this record, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

As to all disabilities addressed herein, the Board has considered the Veteran's assertions that he did not have these conditions upon entering service.  See VA Form 9 dated in August 2011.  

To the extent he asserts that there is a relationship to service, and questions of competency notwithstanding, his unsupported lay contentions do not outweigh the objective evidence of record.  


ORDER

Service connection for diabetes mellitus type 2 is denied.

Service connection for a claimed disability manifested by urethral discharge is denied.  

Service connection for bilateral knee arthritis is denied.  


REMAND

A review of the claims folder shows that VA medical center records were last printed in July 2011.  Updated records should be obtained as to all issues remanded herein.  38 C.F.R. § 3.159(c)(2).


Sinusitis

Is his March 2010 claim, the Veteran reported having "sinus" from May 1975 to the present.  A review of service treatment records shows that the Veteran was seen on several occasions for complaints related to sinus congestion/drainage and upper respiratory infections and was treated with Actifed.  

The VA records show continued complaints related to colds and allergies.  The medication list shows prescriptions for flunisolide for nasal congestion and cetirizine HCL for allergies.  

Under these circumstances, the Board finds that a VA examination is needed to determine the nature and likely etiology of the claimed sinus disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon.  


Disability manifested by stomach cramps and bleeding ulcer with blood transfusion

In his March 2010 claim, the Veteran reported being treated for stomach cramps from September 1973 to the present.  He also reported having a bleeding ulcer with blood transfusion in March 2006.  In an April 2010 statement, he reported that he had stomach pain while he was in the service and was later found to have an ulcer.  

A March 2006 discharge summary shows that the Veteran was hospitalized for a gastrointestinal bleed and active duodenal ulcer.  

The service treatment records noted that the Veteran was seen with complaints of stomach cramps for four days in September 1973.  He had cramps and nausea, but no vomiting.  Working diagnosis was viral enteritis and the physician wrote "admit."  

On review, the Veteran appears to have admitted to the hospital in September 1973.  The claims folder does not contain any in-patient clinical records pertaining to this hospitalization and considering the Veteran's assertions that his stomach cramps were ultimately found to be an ulcer, the Board finds that a remand is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2).  

The Veteran should also be provided a VA examination to determine whether he currently has any residuals related to his bleeding ulcer and if so, whether they are related to his complaints during service.  See 38 C.F.R. § 3.159(c)(4); McLendon.  


Disability manifested by blurred vision

In his March 2010 claim, the Veteran reported being treated for blurred vision from July 1974 to the present.  The service treatment records noted that, in July 1974, he was seen for complaints of blurred vision while reading.  Uncorrected visual acuity was noted to be 20/20 in both eyes.  The examiner remarked that they would wait 3 weeks to readjust to the ship's lighting.  

In March 1975, the Veteran was seen with complaints of eye pain and feeling as if there was foreign material in the eyes.  He also complained of cold symptoms and headache pain.  Impression was that of upper respiratory infection.  

The VA records show that the Veteran underwent an optometry consultation in March 2010.  He reported being a glaucoma suspect and having blurred vision at near. He denied a history of injury.  Following examination, assessment was: (1) glaucoma suspect both eyes (per civilian provider); (2) blurred vision both eyes; (3) macular scar right eye; and (4) diabetes without retinopathy.  

On review, there is evidence of currently diagnosed eye disorders.  Considering the complaints during service, the Board finds that a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon.   


Back disorder

In his March 2010 claim, the Veteran reported having a back problem that began in May 1974 and continued to present.  A review of service treatment records shows that the Veteran was seen during service for complaints related to his back.  

For example, in January 1973, he complained of low back pain for 4-5 days and was placed on light duty.  In May 1974, he reported having a back problem.  The examiner noted some spasm in the mid cervical area and the Veteran's reports of trauma while playing basketball.  Impression was that of contusion.  A subsequent note indicated that mid-thoracic and lumbar x-ray studies were negative for fracture.  In August 1974, he was seen with low back pain following a recent history of heavy lifting and exercise.  

The Veteran was treated in service for back pain and VA records show current complaints of low back pain.  A record dated in January 2011 included an assessment of back pain - likely muscle strain/sprain.  

On review, the Board finds that a VA examination is needed to address the nature and likely etiology of the claimed back disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon. 

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should take all indicated action to obtain copies of any VA medical records pertaining to the Veteran for the period from July 2011 to the present.  All records obtained should be associated with the claims folder or virtual folder.  

2.  The AOJ should take all indicated action to request any in-patient clinical records pertaining to a hospital admission in September 1973 at the Naval Air Station in Fallon, Nevada.  All records obtained should be associated with the claims folder or virtual folder.  

3.  With regard to any Federal records requested herein, the AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(2).  

4.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed sinusitis.  The claims folder, to include any relevant electronic records, must be available for review.

The examiner is requested to identify any sinus disorders and to provide an opinion as to whether it is at least as likely as not that any current sinus disability had its clinical onset during or otherwise was due to an event or incident of that service.  

A complete rationale must be provided for any opinion offered.  

5.  The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed condition manifested stomach cramps and a bleeding ulcer.  The claims folder, to include any relevant electronic records, must be available for review.

The examiner is requested to identify any current stomach and/or ulcer disorder, or residuals thereof, and to provide an opinion as to whether it is at least as likely as not that any current disability had its clinical onset during service or otherwise was due to an event or incident of that service.  

A complete rationale must be provided for any opinion offered.  

6.  The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed disability manifested by blurred vision.  The claims folder, to include any relevant electronic records, must be available for review.

The examiner is requested to identify all current eye disabilities and for each disability, indicate whether such is a congenital or developmental defect or refractive error.  If so, the examiner should indicate whether it is at least as likely as not that there is any additional disability as the result of a superimposed disease or injury during his period of service.  

If the Veteran has an acquired eye disability that is not a congenital or developmental defect or refractive error, the VA examiner should opine as to whether it is at least as likely as not that such disability had its clinical onset during service or was otherwise due to an event or incident of the period of active service.  

A complete rationale must be provided for any opinion offered.  

7.  The AOJ finally should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed back disorder.  The claims folder, to include any relevant electronic records, must be available for review.

The examiner is requested to identify any back disorders and to provide an opinion as to whether it is at least as likely as not that any current back disability had its clinical onset during service or otherwise is due to an injury or other event of that service.  

A complete rationale must be provided for any opinion offered.  

8.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).  

9.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


